

Exhibit 10.30


LETTER OF REAFFIRMATION OF GUARANTY, ABSOLUTE ASSIGNMENT OF FRANCHISEE NOTES AND
PROCEEDS DUE, ASSIGNMENT OF RENTS AND SUBLEASES, PLEDGE AGREEMENT, AND UNITED
STATES TRADEMARK COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT


DATED: As of March 31, 2011
 
TO:
Manufacturers and Traders Trust Company

 
One M & T Plaza, Buffalo, New York 14240



Re:                      (i) (a) ABSOLUTE ASSIGNMENT OF FRANCHISEE NOTES AND
PROCEEDS DUE (“Assignment of Franchisee Notes”), (b) ASSIGNMENT OF RENTS AND
SUBLEASES (“Assignment of Rents”), (c) PLEDGE AGREEMENT (“Pledge Agreement”),
and (d) UNITED STATES TRADEMARK COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT
(“Assignment of Trademarks”), each dated as of August 7, 2007 and thereafter
reaffirmed as of March 31, 2010, executed and delivered by EMERGING VISION, INC.
(“Borrower”) to MANUFACTURERS AND TRADERS TRUST COMPANY (the “Bank") and (e) the
GENERAL SECURITY AGREEMENTS (collectively, the "Security Agreement") executed
and delivered to the Bank by each of EMERGING VISION, INC., OG ACQUISITION,
INC., 1725758 ONTARIO INC. D/B/A THE OPTICAL GROUP, AND VISIONCARE OF
CALIFORNIA, each dated as of August 7, 2007 (except for Visioncare of California
whose guaranty is dated as of March 31, 2010) and thereafter reaffirmed as of
March 31, 2010 ( and the Assignment of Franchisee Notes, the Assignment of
Rents, the Pledge Agreement, the Assignment of Trademarks and the Security
Agreement are collectively referred to as the “SECURITY DOCUMENTS”) and
(ii) (a) CONTINUING GUARANTY made by OG ACQUISITION, INC., COMBINE BUYING GROUP,
INC., 1725758 ONTARIO INC. D/B/A THE OPTICAL GROUP AND VISIONCARE OF CALIFORNIA
( the “Primary Guarantors”) dated as of August 7, 2007 (except for Visioncare of
California whose guaranty is dated as of March 31, 2010) and thereafter
reaffirmed as of March 31, 2010 (“Primary Guaranty”) and (b) CONTINUING GUARANTY
made by all of the other subsidiaries of Borrower listed in the annexed Exhibit
of Subsidiaries (“Subsidiary Guarantors”) dated as of March 31, 2010
(“Subsidiary Guaranty” which together with the Primary Guaranty are
collectively, the “GUARANTY”);
All of the above having been made and delivered in connection with a certain
loan made to EMERGING VISION, INC. by Manufacturers and Traders Trust Company as
of August 7, 2007 as same was thereafter modified by that certain NON-REVOLVING
LINE OF CREDIT AGREEMENT and TERM LOAN NOTE each dated as of March 31, 2010, as
same is being further modified contemporaneously herewith by that certain
NON-REVOLVING LINE OF CREDIT AGREEMENT in the amount of in the amount of
$3,351,854.45 and TERM LOAN NOTE in the amount of $500,000.00 (collectively, the
“Loan”).


Dear Sirs:


In connection with a certain loan made to EMERGING VISION, INC. by Manufacturers
and Traders Trust Company dated as of August 7, 2007 as same was thereafter
modified by that certain NON-REVOLVING LINE OF CREDIT AGREEMENT in the amount of
$4,251,921.13 and TERM LOAN NOTE in the amount of $1,000,000.00 dated as of
March 31, 2010 (collectively, the “Loan”), Borrower and the Guarantors executed
and delivered the Security Documents and Guaranty to the Bank.  The Loan is
being further modified contemporaneously herewith by that certain NON-REVOLVING
LINE OF CREDIT AGREEMENT in the amount of $3,351,854.45  and new TERM LOAN NOTE
in the amount of $500,000.00.


In addition, Borrower has requested additional financing from the Bank in the
form of a $100,000.00 Line of Credit Loan for the purpose of supporting working
capital.  In consideration for the modification of the Loan and the Line of
Credit, the Bank has required this reaffirmation of the Guaranty and Security
Documents previously executed and delivered to the Bank for the purpose
of  reaffirming the guaranties and security interests granted to the Bank with
respect to the modification of the Loan and this additional financing being
granted to Borrower.


Accordingly, each of the undersigned hereby reaffirms and ratifies all the
terms, conditions, representations, and covenants contained in the Security
Documents and Guaranty and certifies that there are no defenses, offsets, or
counterclaims thereto as of the date hereof.


Each of the undersigned further covenants and agrees (i) that the security
interests, pledges and assignments granted to Manufacturers and Traders Trust
Company by the Security Documents and respectively as appropriate perfected by
subsequent UCC-1 filings, remain in full force and effect as set forth therein
and that same continue to constitute a binding first security interest in the
stated assets of each of the undersigned securing the Borrower’s and each of the
undersigned’s debt to Manufacturers and Traders Trust Company, and (ii) that the
Guaranty granted to Manufacturers and Traders Trust Company by the Primary
Guarantors and Subsidiary Guarantors  remains in full force and effect as set
forth therein and that same continue to constitute a binding guaranty of all
obligations of the Borrower to the Bank by each of the undersigned Guarantors
and that same are unaffected by the inactive status of the following Subsidiary
Guarantors whether at the time of the execution of the Subsidiary Guaranty by
the Subsidiary Guarantor or thereafter, and (ii) that the Security Documents and
Guaranty are in full force and effect.


Each of the undersigned further covenants and certifies that the attached
Exhibit “A” represents the current list of subsidiaries, that each of its
Guaranty dated as of March 31, 2010 remains in full force and affect and that
each of its rents and subleases are assigned to the Bank by virtue of the
Assignment of Rents dated as of August 7, 2007 as amended as of March 31, 2010.


Each of the undersigned further covenants, certifies  and agrees (i) that the
security interests, pledges and assignments granted to Manufacturers and Traders
Trust Company by the Security Documents and respectively as appropriate
perfected by subsequent UCC-1 filings shall be unaffected by any future change
of status of any Subsidiary Guarantor and shall remain in full force and effect
as set forth therein and continue to constitute a binding first security
interest in the stated assets of each of the undersigned securing the Borrower’s
and each of the undersigned’s debt to Manufacturers and Traders Trust Company
without any further writing, and (ii) that the Guaranty granted to Manufacturers
and Traders Trust Company by the Primary Guarantors and Subsidiary
Guarantors  shall be unaffected by any future change of status of any Subsidiary
Guarantor and shall remain in full force and effect as set forth therein and
shall continue to constitute a binding guaranty of all obligations of the
Borrower to the Bank by each of the undersigned Guarantors without any further
writing.


Very truly yours,
 
BORROWER:
EMERGING VISION, INC.


By:/s/Glenn Spina
Name:           Glen Spina, Its Chief Executive Officer
TIN # 11-3096941


PRIMARY GUARANTORS:
OG ACQUISITION, INC.


By:/s/Glenn Spina
Name:           Glen Spina, Its Chief Executive Officer
TIN # 93-0952526




COMBINE BUYING GROUP, INC.


By:/s/Glenn Spina
Name:           Glen Spina, Its Chief Executive Officer
TIN # 20-5598496


1725758 ONTARIO INC. D/B/A THE OPTICAL GROUP


By:/s/Glenn Spina
Name:           Glen Spina, Its Chief Executive Officer
TIN # 12-0982103


VISIONCARE OF CALIFORNIA


By:/s/Glenn Spina
Name:           Glen Spina, Its Chief Executive Officer
TIN # 93-0952526




SUBSIDIARY GUARANTORS:


 
EMERGING BUSINESS BROKERAGE, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-5990688



 
EMERGING VISION KING OF PRUSSIA, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-3339054





 
EMERGING VISION USA, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 27-1571430



 
EV ACQUISITION, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-3338453



 
EV CONTACTS, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3165978



 
INSIGHT IPA OF NEW YORK, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3413503



 
OPTI-CAPITAL, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 26-0274312



 
SINGER SPECS OF WESTMORELAND, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-3165292



 
SINGER SPECS, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 51-0291693





 
STERLING OPTICAL OF BAYSHORE, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-2497850



 
STERLING OPTICAL OF CHAUTAUQUA, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-2478760



 
STERLING OPTICAL OF COLLEGE POINT, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 30-0544330



 
STERLING OPTICAL OF COMMACK, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-1972297



 
STERLING OPTICAL OF CP, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 26-2821750



 
STERLING OPTICAL OF CROSSGATES MALL, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 73-1699266



 
STERLING OPTICAL OF GRAND FORKS, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 25-352800



 
STERLING OPTICAL OF HUNTINGTON, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-8693886



 
STERLING OPTICAL OF IVERSON, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 26-2311182



 
STERLING OPTICAL OF JEFFERSON VALLEY, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-3338968



 
STERLING OPTICAL OF LAVALE, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-2491103



 
STERLING OPTICAL OF NEWBURGH, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-2491557



 
STERLING OPTICAL OF ROCKAWAY, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 52-2442207



 
STERLING OPTICAL OF WARMINSTER, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-1532102



 
STERLING OPTICAL OF WAYNE, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 26-2311094


 
STERLING OPTICAL OF WEST HEMPSTEAD, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3112920



 
STERLING OPTICAL OF WESTMORELAND, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-1532127



 
STERLING OPTICAL OF W.P ROAD, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 26-2596411



 
STERLING U.S.A, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3201208



 
STERLING VISION BOS, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3292012



 
STERLING VISION DKM, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3341270



 
STERLING VISION OF 794 LEXINGTON, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3633114


 
STERLING VISION OF AVIATION MALL, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-8676743



 
STERLING VISION OF ANNAPOLIS, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 80-0061229



 
STERLING VISION OF ARNOT MALL, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3165978



 
STERLING VISION OF BEAVER DAM, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3479354



 
STERLING VISION OF BLASDELL, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3315915



 
STERLING VISION OF BROOKFIELD SQUARE, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-5883418



 
STERLING VISION OF CALIFORNIA, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3165980


 
STERLING VISION OF CAMBRIDGE SQUARE, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3303951



 
STERLING VISION OF CAMP HILL, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3425991



 
STERLING VISION OF CLIFTON PARK, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-2498733



 
STERLING VISION OF COLUMBIA MALL, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3633070



 
STERLING VISION OF DELAFIELD, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3212991



 
STERLING VISION OF DULLES, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3398019



 
STERLING VISION OF EAST ROCKAWAY, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3211287


 
STERLING VISION OF FAIR OAKS, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3366560



 
STERLING VISION OF FULTON ST., INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3341234



 
STERLING VISION OF GREEN ACRES, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3303949

 
 
STERLING VISION OF HAGERSTOWN, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3306773



 
STERLING VISION OF HEMPSTEAD, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3117062



 
STERLING VISION OF IRONDEQUOIT, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 30-0310502



 
STERLING VISION OF ISLANDIA, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3238993


 
STERLING VISION OF JOHNSON CITY, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-5840899



 
STERLING VISION OF KENOSHA, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3345481



 
STERLING VISION OF M STREET, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-4478224



 
STERLING VISION OF MENLO PARK, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-3686612



 
STERLING VISION OF MONTGOMERY MALL, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-2491778



 
STERLING VISION OF MYRTLE AVE., INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-4478140



 
STERLING VISION OF NANUET, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3212990


 
STERLING VISION OF NEWPARK, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3212995



 
STERLING VISION OF OLEAN, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 01-0601482



 
STERLING VISION OF ONTARIO MILLS, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3306793

 
 
STERLING VISION OF OWINGS MILLS, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3461857



 
STERLING VISION OF PARAMUS PARK, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-5990867



 
STERLING VISION OF POTOMAC MILLS, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3201204



 
STERLING VISION OF SOUTH TOWN PLAZA, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-3338861


 
STERLING VISION OF SPOTSYLVANIA, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-3304129

 
 
STERLING VISION OF STATEN ISLAND, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 20-2491427

 
 
STERLING VISION OF WESTMINSTER, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 11-3341257

 
 
VISION OPTICAL CO.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President and Chief Executive Officer

 
TIN # 23-1605202










 
 
 
 

EXHIBIT “A” – ACTIVE SUBSIDIARY GUARANTORS:


 
EMERGING BUSINESS BROKERAGE, INC.

 
EMERGING VISION KING OF PRUSSIA, INC.

 
EMERGING VISION USA, INC.

 
EV ACQUISITION, INC.

 
EV CONTACTS, INC.

 
INSIGHT IPA OF NEW YORK, INC.

 
OPTI-CAPITAL, INC.

 
SINGER SPECS OF WESTMORELAND, INC.

 
SINGER SPECS, INC.

 
STERLING OPTICAL OF BAYSHORE, INC.

 
STERLING OPTICAL OF CHAUTAUQUA, INC.

 
STERLING OPTICAL OF COLLEGE POINT, INC.

 
STERLING OPTICAL OF COMMACK, INC.

 
STERLING OPTICAL OF CP, INC.

 
STERLING OPTICAL OF CROSSGATES MALL, INC.

 
STERLING OPTICAL OF GRAND FORKS, INC.

 
STERLING OPTICAL OF HUNTINGTON, INC.

 
STERLING OPTICAL OF IVERSON, INC.

 
STERLING OPTICAL OF JEFFERSON VALLEY, INC.

 
STERLING OPTICAL OF LAVALE, INC.

 
STERLING OPTICAL OF NEWBURGH, INC.

 
STERLING OPTICAL OF ROCKAWAY, INC.

 
STERLING OPTICAL OF WARMINSTER, INC.

 
STERLING OPTICAL OF WAYNE, INC.

 
STERLING OPTICAL OF WEST HEMPSTEAD, INC.

 
STERLING OPTICAL OF WESTMORELAND, INC.

 
STERLING OPTICAL OF W.P ROAD, INC.

 
STERLING U.S.A, INC.

 
STERLING VISION BOS, INC.

 
STERLING VISION DKM, INC.

 
STERLING VISION OF 794 LEXINGTON, INC.

 
STERLING VISION OF AVIATION MALL, INC.

 
STERLING VISION OF ANNAPOLIS, INC.

 
STERLING VISION OF ARNOT MALL, INC.

 
STERLING VISION OF BEAVER DAM, INC.

 
STERLING VISION OF BLASDELL, INC.

 
STERLING VISION OF BROOKFIELD SQUARE, INC.

 
STERLING VISION OF CALIFORNIA, INC.

 
STERLING VISION OF CAMBRIDGE SQUARE, INC.

 
STERLING VISION OF CAMP HILL, INC.

 
STERLING VISION OF CLIFTON PARK, INC.

 
STERLING VISION OF COLUMBIA MALL, INC.

 
STERLING VISION OF DELAFIELD, INC.

 
STERLING VISION OF DULLES, INC.

 
STERLING VISION OF EAST ROCKAWAY, INC.

 
STERLING VISION OF FAIR OAKS, INC.

 
STERLING VISION OF FULTON ST., INC.

 
STERLING VISION OF GREEN ACRES, INC.

 
STERLING VISION OF HAGERSTOWN, INC.

 
STERLING VISION OF HEMPSTEAD, INC.

 
STERLING VISION OF IRONDEQUOIT, INC.

 
STERLING VISION OF ISLANDIA, INC.

 
STERLING VISION OF JOHNSON CITY, INC.

 
STERLING VISION OF KENOSHA, INC.

 
STERLING VISION OF M STREET, INC.

 
STERLING VISION OF MENLO PARK, INC.

 
STERLING VISION OF MONTGOMERY MALL, INC.

 
STERLING VISION OF MYRTLE AVE., INC.

 
STERLING VISION OF NANUET, INC.

 
STERLING VISION OF NEWPARK, INC.

 
STERLING VISION OF OLEAN, INC.

 
STERLING VISION OF ONTARIO MILLS, INC.

 
STERLING VISION OF OWINGS MILLS, INC.

 
STERLING VISION OF PARAMUS PARK, INC.

 
STERLING VISION OF POTOMAC MILLS, INC.

 
STERLING VISION OF SOUTHTOWNE PLAZA, INC.

 
STERLING VISION OF SPOTSYLVANIA, INC.

 
STERLING VISION OF STATEN ISLAND, INC.

 
STERLING VISION OF WESTMINSTER, INC.

 
VISIONCARE OF CALIFORNIA.

 
VISION OPTICAL CO.


 